DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 01/14/2020. 


	Allowable Subject Matter
Claims 1-19 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-19 is/are allowed primarily because the prior art of record U.S Publication number 2010/0077722 A1 and U.S Publication number 2005/0034445 A1 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A method of operating a power plant, the method including: operating a higher efficiency gas turbine engine to drive an electrical generator for generating electrical power; generating steam with exhaust gas of the higher efficiency gas turbine in combination with wherein the steam turbine has a capacity greater than an output of steam generated by the heat recovery steam generator as driven by the higher efficiency gas turbine engine; driving a steam electric generator from the steam turbine; in response to a sum of output from the steam electric generator and the electrical generator being less than an electrical demand from a grid, selectively operating one or more lower efficiency gas turbine engines to drive one or more electrical generators for generating electrical power, the lower efficiency gas turbine engines being less efficient than the higher efficiency gas turbine” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.

Regarding Claim 10:

The prior art of record does not teach “A power plant system including: a first gas turbine having a first efficiency configured to produce a first exhaust gas flow; a first electrical generator driven by the first gas turbine; a first heat recovery steam generator configured to receive the first exhaust gas flow and generate a first steam flow; a second gas turbine having a second efficiency less than the first efficiency, the second gas turbine configured to produce a second exhaust gas flow; a second electrical generator driven by the second gas turbine in combination with a controller comprising: a processor; and a computer readable storage medium having stored thereon instructions that when executed by the processor cause the processor to perform an operation for operating the power plant system, the instructions comprising: in response to a sum of output from the steam electrical generator and the first electrical generator being less than an electrical demand from a grid, operating the second gas turbine to generate electricity with the second electrical generator under peak loading conditions” as claimed in claim 10, which differs from prior art, as within 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
October 27, 2021